Name: Commission Regulation (EC) No 1010/2001 of 23 May 2001 concerning the minimum quality requirements for mixed fruit under the production aid scheme
 Type: Regulation
 Subject Matter: economic policy;  marketing;  consumption;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1010Commission Regulation (EC) No 1010/2001 of 23 May 2001 concerning the minimum quality requirements for mixed fruit under the production aid scheme Official Journal L 140 , 24/05/2001 P. 0031 - 0032Commission Regulation (EC) No 1010/2001of 23 May 2001concerning the minimum quality requirements for mixed fruit under the production aid schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 6(1) thereof,Whereas:(1) Article 2 of Regulation (EC) No 2201/96 provides for a system of aid for producer organisations delivering peaches or pears for processing into products listed in Annex I to that Regulation.(2) Mixtures of fruit in syrup and in natural fruit juice were added to the above Annex by Regulation (EC) No 2699/2000. The minimum quality requirements for those products should be defined on the basis of traditional and fair production methods and with the purpose of avoiding the production of products for which there is no demand or which would distort the market.(3) The quality requirements defined in this Regulation constitute implementing measures in addition to Commission Regulations (EEC) No 2319/89(3) and (EEC) No 2320/89(4), as amended by Regulation (EC) No 996/2001(5), laying down minimum quality requirements for, respectively, Williams and Rocha pears and peaches in syrup and in natural fruit juice eligible for the production aid scheme, and to Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(6).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down the minimum quality requirements which the mixtures of fruit in syrup and/or in natural fruit juice, hereafter called "mixed fruit", as referred to in Article 1(2)(c) of Regulation (EC) No 449/2001 must satisfy.Article 2Mixed fruit shall satisfy the following minimum requirements:(a) The minimum peach and pear content shall be 60 % of the drained net weight of the mixture.(b) The peaches and pears shall be presented as whole fruit, halves, quarters, slices or dice as defined in Article 3(2) of Regulations (EEC) No 2319/89 and (EEC) No 2320/89.(c) The minimum quality requirements defined in Articles 2, 3(4), (5) and (6), and 4 of Regulations (EEC) No 2319/89 for Williams and Rocha pears in syrup and/or natural fruit juice and (EEC) No 2320/89 for peaches in syrup and/or natural fruit juice shall apply to the peach and pear ingredients of the mixed fruit.Article 31. The mixed fruit shall occupy at least 90 % of the water capacity of the container.2. The drained net weight of the mixture shall on average be at least equal to the following percentages of the water capacity of the container, expressed in grams:>TABLE>3. Where the mixed fruit is packed in glass containers the water capacity shall be reduced by 20 millilitres before the percentages referred to in paragraphs 1 and 2 are calculated.Article 41. The processor shall daily and at regular intervals during the processing period verify that the mixed fruit satisfies the conditions required under this Regulation and shall record the results of the verification.2. All containers shall be marked with a reference identifying the processor and the production date. The marking, which may be in code form, shall be approved by the competent authorities of the Member State where production takes place. Those authorities may adopt additional provisions relating to the marking.Article 5This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 220, 29.7.1989, p. 51.(4) OJ L 220, 29.7.1989, p. 54.(5) OJ L 139, 23.5.2001, p. 9.(6) OJ L 64, 6.3.2001, p. 16.